              Case 1:16-cv-06525-PKC-JLC Document 388-3 Filed 12/17/19 Page 1 of 2



From:               Webster, Michelle N. <MWebster@mayerbrown.com>
Sent:               Wednesday, September 26, 2018 5:38 PM
To:                 Ethan Hatch; Netter, Brian
Cc:                 Scott Apking; Mandhania, Ankur; Joel Rohlf; Heather Lea; Scott Bumb; Jerry Schlichter; Ross, Nancy;
                    Myler, Sam; Waring, Matthew A.; Atamian, Jean-Marie L.; Feldman, Joel S. (jfeldman@sidley.com);
                    Mattson, Eric (emattson@sidley.com); Velkovich, Dana (dvelkovich@sidley.com); Dosch, Joseph R.
                    (jdosch@sidley.com)
Subject:            RE: Cunningham, et al. v. Cornell University, et al., 16-0625 - data and computations needed for the
                    expert report of Glenn Poehler
Attachments:        Cunningham v. Cornell Poehler Data Requested by Plaintiffs 2018.09.25.xlsx


Ethan:

Attached is an excel sheet providing data supporting Exhibit 6, ¶95, n.170, and ¶117.

Paragraph 87 refers to Exhibit 6 and no separate calculations were conducted.

Paragraph 110, n. 195 does not refer to any calculation. Mr. Poehler reviewed the Caltech Forms 5500 referred to in the
footnote which provided information regarding the funds those plans invested in, as well as the rebates provided to
Caltech’s plans.

Regards,

Michelle

Michelle N. Webster
mwebster@mayerbrown.com
+12022633714


From: Ethan Hatch [mailto:EHatch@uselaws.com]
Sent: Tuesday, September 25, 2018 1:18 PM
To: Netter, Brian
Cc: Scott Apking; Mandhania, Ankur; Joel Rohlf; Heather Lea; Scott Bumb; Jerry Schlichter; Ross, Nancy; Webb,
Brantley; Webster, Michelle N.; Myler, Sam; Waring, Matthew A.; Atamian, Jean-Marie L.; Feldman, Joel S.
(jfeldman@sidley.com); Mattson, Eric (emattson@sidley.com); Velkovich, Dana (dvelkovich@sidley.com); Dosch, Joseph
R. (jdosch@sidley.com)
Subject: Cunningham, et al. v. Cornell University, et al., 16-0625 - data and computations needed for the expert report
of Glenn Poehler

Counsel,

In his expert report dated September 14, 2018, Glenn Poehler relies on a number of calculations
he claims to have conducted in support of his opinion (see e.g., Exhibit 6, ¶87, ¶95, n.170, ¶110,
n.195, ¶117), yet Plaintiffs have not been provided with the specific facts or data considered by
Poehler in reaching these calculations as required by Federal Rule of Civil Procedure
26(a)(2)(B)(ii). Although for some of these, Poehler generally references certain data from a plan’s
Form 5500s (e.g., ¶117), he does not provide sufficient information to enable Plaintiffs to
evaluate how his computations were derived.

                                                            1

                                                                                                               Exhibit B
                 Case 1:16-cv-06525-PKC-JLC Document 388-3 Filed 12/17/19 Page 2 of 2


Please promptly provide the spreadsheet setting forth any of these calculations that Poehler
conducted in the aforementioned sections of his report, including any spreadsheet containing the
formulas and data he used or considered.


Ethan D. Hatch, Attorney
Schlichter Bogard & Denton
100 South Fourth Street, Ste 1200
St. Louis, MO 63102
314-621-6115 (work) 314-621-5934 (fax)
314-202-2017(cell)
http://www.uselaws.com

This e-mail message is confidential, intended only for the named recipient(s) above and may contain information that is privileged, attorney work product
or exempt from disclosure under applicable law. If you have received this message in error, or are not the named recipient(s), please immediately notify
the sender at #314-621-6115 and delete this e-mail message from your computer. Thank you.



__________________________________________________________________________
This email and any files transmitted with it are intended solely for the use of the individual or entity to whom they are
addressed. If you have received this email in error please notify the system manager. If you are not the named
addressee you should not disseminate, distribute or copy this e‐mail.

Mayer Brown is a global services provider comprising an association of legal practices that are separate entities,
including Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong
partnership) and Tauil & Chequer Advogados (a Brazilian partnership).

Information about how we handle personal information is available in our Privacy Notice.




                                                                            2
                                                                                                                                             Exhibit B
